EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: CANCEL Claims 1-4.

Election/Restrictions
This application is in condition for allowance except for the presence of claims 1-4 directed to a species non-elected without traverse.  Accordingly, claims 1-4 been cancelled.

Allowable Subject Matter
Claims 5, 7 and 9-14 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record does not teach nor suggest in the claimed combination a homopolar motor, comprising: a housing; a rotor, attached to a shaft of the motor, which rotates with the shaft around a vertical axis; a stator, encircling the rotor, comprising a plurality of pole pieces, wherein the space between each pole piece and the rotor forms a first, radial, air gap; 4 Application No. 15/637,985 Docket No.: AK.P009/US Reply to Office Action a stationary field winding, attached to the housing, which generates magnetic flux that magnetically energizes the first air gap; and a field coupler comprising an interleaved top portion and a bottom portion, wherein the top portion is attached to and rotates with the rotor, and the bottom portion, attaches to the housing and is stationary, wherein the space between the interleaved top portion and the bottom portion of the field wherein each of the trapezoids are isosceles trapezoids with an angle, θ, between the base of the base of the trapezoids and each of its two equal length sides, wherein θ is substantially between 75 degrees and 85 degrees thereby increasing the surface area of the second air gap and proportionately reducing the magnetic flux density across the second air gap. (Emphasis added to differentiate allowable subject matter over the Prior Art). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, , filed0 2/04/2021, with respect to currently amended claims 5, 7 and 9-14 have been fully considered and are persuasive.  The previous rejection(s) of claims 5, 7 and 9-14  has been withdrawn. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bernard Rojas whose telephone number is (571)272-1998.  The examiner can normally be reached on Mon. thru Fri. 7:00 am - 4:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki S Ismail can be reached on (571) 272-3985.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BERNARD ROJAS/Primary Examiner, Art Unit 2837